 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 1 of 7 PageID #: 700




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



UNITED STATES OF AMERICA,



       V.                                                       Crim. A No. 19-101-LPS


AARON DAVIS,

                       Defendant.


                                    MEMORANDUM ORDER


        1.      On August 6,2019,a grand jury indicted Defendant Aaron Davis on two counts

of bank fraud,two counts of wire fraud, and one count of money laundering. (D.I. 3;see also

D.L 80(amended indictment containing same charges)) The charges arise from alleged criminal

conduct occurring in 2017. {See D.I. 3)

       2.       Davis was arrested and then had his initial appearance on November 13,2019. He

has been on pre-trial release, subject to conditions (e.g., travel limitations), since that date. (D.I.

6)

       3.       On May 18, 2020,the Court scheduled ajury trial for November 18,2020. (D.I.

23) This followed several continuances, all requested by Defendant but none opposed by the

Government,and the exclusion oftime from the calculations required imder the Speedy Trial

Act, 18 U.S.C. § 3161. {See D.I. 10-13)

       4.       On September 4, 2020,the Court rescheduled the jury trial to begin two days

sooner, on November 16,2020, anticipating thatjury selection could take longer than it would

have in pre-pandemic conditions. {See D.I. 48 at 16-17)
 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 2 of 7 PageID #: 701




       5.      On November 16, the Court conducted the first stages ofjury selection, including

voir dire of approximately 50 potential jurors. {See Nov. 16, 2020 Tr.)("Nov. Tr.") That same

day, during the course ofjury selection, the Chief Justice ofthe Delaware Supreme Court

announced that, in view ofthe then-worsening conditions relating to the prevalence of

coronavirus in the State of Delaware, the state courts would "transition back to Phase 2 ofthe

Reopening Plan," under which no civil or criminaljiuy trials would be allowed. See

Administrative Order No. 13, Delaware Supreme Court, Nov. 16,2020. Consequently,

Defendant, who is not detained, moved to continue trial, which the Government opposed. {See

Nov. Tr. at 273-76) Over the Government's objection {see, e.g., id. at 276-78),the Court granted

Defendant's requested continuance {see id. at 280-82).

       6.      On December 2,2020,the Court rescheduled trial to begin on July 7,2021. (D.I.

83) After conferring with counsel, and due to a scheduling issue arising with the Court's

calendar, on April 12,2021 the Court rescheduled trial to begin on July 8. (D.I. 87)

       7.      Because there had previously been a dispute over whether certain Government

witnesses should be permitted to testify remotely- given the potential risks involved with travel

during the pandemic-the Court required the parties to submitjoint status reports every 30 days

over the ensuing months. {See D.I. 83) The parties did so. {See D.I. 85, 86,88) At no point did

they identify any issues for the Court or present any concerns as to their ability to prepare for the

July trial. Instead, they repeatedly advised the Court they had "nothing to report."

       8.      Separate from the status reports, on May 4,2021, Government counsel wrote a

letter to the Court seeking "clarification regarding the trial schedule in this matter." (D.I. 89) As

ofthat date, the Court was in Phase 11 of its Re-Opening Guidelines and was only conducting a
 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 3 of 7 PageID #: 702




single jury trial at a time. (See id.) As the Government knew that at least two trials were

scheduled to be conducted on July 8,the Government requested a teleconference "to address any

scheduling conflicts." (Id.) Rather than hold such a conference, the Court docketed the

following remark on May 10:

               Having reviewed the letter of May 4(D.I. 89), the parties are
               advised that the Court intends to proceed with jury selection and
               trial as scheduled, beginning on July 8. It is anticipated that this
               will occur even if another criminaljury trial is proceeding
               simultaneously. Should these plans change, the Court will advise
               counsel.


In the next status report, submitted on June 7,the parties again stated they "have nothing to

report to the Court." (D.I. 92)

       9.      Surprisingly,just four days later, on June 11,the Government filed a Motion to

Continue Trial Date. (D.I. 93) Just four weeks prior to the long-scheduled trial, the Government

advised the Court that the lead trial lawyer had recently given notice she would be leaving the

United States Attorney's Office and "[a] new lead attorney will require additional time to become

familiar with the investigation and facts ofthis case." (Id. at 1) The Government added that

"Defendant Aaron Davis is not currently detained and suffers little, if any, prejudice from a delay

ofthe trial." (Id.) Therefore,in the Government's view, it "serves the ends ofjustice for the

Court to continue the trial date to allow the Government continuity ofcounsel and adequate time

to effectively prepare." (Id.)

        10.    The Court held a teleconference with the parties on June 14. (See June 14,2021

Tr.("Tr.")) During the call, defense counsel stated that Davis opposes any continuance. (See,

e.g., id. at 3,11-12) The Government reiterated its request for a continuance, suggesting that
 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 4 of 7 PageID #: 703




trial be continued to a date in "the early part of2022." {Id. at 5) The Court expressed its

skepticism regarding many ofthe Government's contentions. {See, e.g., id. at 3) The Court

explained that it would certainly not delay trial until 2022 and advised the parties that it had an

open trial slot on August 23, into which it would consider moving this trial. {See id. at 17-19)

Ultimately, the Court denied the continuance request without prejudice to the Government

having an opportunity to move the next day for a continuance to August 23. {See id. at 19)

        11.    On June 15,the Government filed a Renewed Motion to Continue Trial Date.

(D.I. 97) On June 16, Defendant filed his opposition. (D.I. 98)

       Having carefully considered the parties' positions and various arguments, the Court has

decided to grant the motion and will continue trial to August 23.

       Pursuant to the Speedy Trial Act,the Court,"at the request ofthe attorney for the

Government," may grant a continuance, and exclude the period of delay resulting firom such a

continuance,"on the basis of...findings that the ends ofjustice served by taking such action

outweigh the best interest ofthe public and the defendant in a speedy trial." 18 U.S.C.

§ 3161(h)(7)(A). The factors the Court "shall consider" include, but are not limited to,

"[wjhether the failure to grant such a continuance ... would unreasonably deny...the

Government continuity of counsel, or would deny... the attorney for the Government the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence." 18 U.S.C. § 3161(h)(7)(B)(iv).i


      'The Government acknowledges, as it must,that "the public has... an interest in the
speedy resolution ofcriminal cases." (D.I. 97 at 2; see also Bloate v. United States, 559 U.S.
196,211 (2010)(stating Speedy Trial Act "serves not only to protect defendants, but also to
vindicate the public interest in the swift administration ofjustice"))
 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 5 of 7 PageID #: 704




        As noted, the Government's continuance request is occasioned by the imminent departure

of its lead counsel on this case. (D.I. 97 at 1) Lead counsel for the Government gave notice of

her intent to leave the United States Attorney's Office on Jrme 9; she will be leaving on July 2,

just six days before the scheduled trial. {See Tr. at 10; D.I. 93 at 1) There is no indication in the

record as to why lead counsel is departing, why her decision to leave was made when it was, why

she is not remaining through trial, or what options the Government considered for dealing with

the situation other than filing a last-minute request for a continuance.

        Defendant opposes the Government's motion. {See D.1.98) During the June 14

teleconference concerning the Government's original motion to continue the trial date (D.I. 93),

which the Court denied without prejudice, defense counsel stated that Defendant opposes any

continuance because he "wants to get this over with." (Tr. at 3) Defense counsel added that

Defendant feels he lacks "mental freedom," notwithstanding that he has remained at liberty

throughout the prosecution. {Id. at 12) At the time ofthe status conference,the Government was

seeking an indefinite continuance and suggested moving the trial into 2022. {See id. at 5)

Perhaps because the Government now seeks a continuance only until August 23-that is,

approximately six extra weeks-the reasons provided in opposition to the original motion are

conspicuously missing from Defendant's response to the Government's renewed motion.

        Greatly complicating what may seem like a straightforward decision is that neither side

has made a strong showing. The Government can be ready for this trial three weeks from now,^

notwithstanding its repeated protestations to the contrary. The Court is not persuaded that

        ^ The Government acknowledges, as it must,that it"was prepared to begin trial in
November 2020." (D.I. 97 at 2)
 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 6 of 7 PageID #: 705




denying the requested continuance would unreasonably deny the Government continuity of

counsel. Nor is the Court persuaded that denial ofthe motion would deprive Government

counsel of the reasonable time necessary to effectively prepare for trial.

       On the other hand, while Defendant- entirely understandably- wants to "get this over

with," he has not shown that he will be prejudiced by a final delay ofjust six more weeks ofa

trial that has already been delayed (due to a combination of his own request and the

unprecedented impact ofthe pandemic) by(depending on how one counts) at least six months.

His opposition to the pending motion says nothing more than that the Court should not let last-

minute substitutions of counsel dictate its trial calendar. {See D.I. 98)

       In the end, then, the Court is left with a difficult balancing task. Under the totality of

circumstances, and after much reflection, the Court finds that the ends ofjustice served by one

last short continuance outweigh the best interest ofthe public and Defendant in a speedy trial.

Thus,the Court will grant the Government's motion.

        Accordingly,IT IS HEREBY ORDERED that:

        1.     The Government's renewed motion to continue the trial (D.I. 97)is GRANTED.

       2.      A juiy trial in this matter will be held beginning on August 23,2021.

       3.      The Court will hold a pretrial conference on August 4,2021 at 10:00 a.m.

Defendant is required to be present.
 Case 1:19-cr-00101-LPS Document 99 Filed 06/17/21 Page 7 of 7 PageID #: 706




       4.      The parties shall meet and confer and, no later than June 21, submit a joint status

report identifying any disputes they may have with respect to whether witnesses will testify live

in-court or remotely. If there are disputes, they shall further propose in the status report a plan

for briefing and resolving such disputes as soon as possible.




June 17, 2021                                          HONORABLE LEONARD P. STARK
Wilmington, Delaware                                   LfNITED STATES DISTRICT COURT
